 Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 1 of 19 PAGEID #: 52



                 IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION
ANTHONY DOVER,                     )
      Plaintiff,                   )
                                   )
      vs.                          ) Civil Action 2:20-cv-04321-ALM-KAJ
                                   )
CONSUMER SAFETY TECHNOLOGY,        ) Judge Marbley
LLC d/b/a INTOXALOCK ,             )
      Defendant.                   ) Magistrate Judge Jolson


            DEFENDANT CONSUMER SAFETY TECHNOLOGY, LLC D/B/A
                    INTOXALOCK’S MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendant Consumer

Safety Technology, LLC d/b/a Intoxalock (“Intoxalock”) moves to dismiss Plaintiff’s Complaint.

In support of this Motion, Intoxalock relies upon and incorporates herein the arguments and

authority in the supporting memorandum. Intoxalock respectfully requests that the Court grant

this Motion and enter an Order dismissing Plaintiff’s Complaint, with prejudice, in its entirety.

                                              Respectfully submitted,

                                               /s/ Aneca E. Lasley
                                              Joseph C. Weinstein (0023504)
                                              SQUIRE PATTON BOGGS (US) LLP
                                              4900 Key Tower
                                              127 Public Square
                                              Cleveland, OH 44114
                                              Tel: +1.216.479.8500 Fax: +1.216.479.8780
                                              joe.weinstein@squirepb.com

                                              Aneca E. Lasley (0072366)
                                              Michele Noble (0072756)
                                              SQUIRE PATTON BOGGS (US) LLP
                                              2000 Huntington Center
                                              41 S. High Street
                                              Columbus, OH 43215
                                              Tel: +1.614.365.2700 Fax: +1.614.365.2499
                                              aneca.lasley@squirepb.com
                                              michele.noble@squirepb.com
Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 2 of 19 PAGEID #: 53


                                    Attorneys for Defendant Consumer Safety
                                    Technology, LLC d/b/a Intoxalock




                                      2
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 3 of 19 PAGEID #: 54


                                     MEMORANDUM IN SUPPORT

I.       INTRODUCTION

         For over twenty years, Intoxalock has assisted drivers in Ohio—like Plaintiff—who, as a

result of a conviction for operating a vehicle under the influence, are required to install an

ignition interlock device.1 This device is a breathalyzer that requires the driver to blow into a

mouthpiece on the device before starting or continuing to operate the vehicle. If the resultant

blood-alcohol concentration exceeds the programmed concentration limit, the device prevents

the vehicle from starting.

         Intoxalock provides its ignition interlock devices for various terms pursuant to written

lease agreements. Here, Plaintiff entered into a lease agreement with Intoxalock in May 2020 for

a nominal initial period of six months. (See Compl., Ex. B [ECF 1-2] (hereinafter the “Lease”).)

Following his early termination of the Lease in August 2020, Plaintiff filed this action alleging

violations of the Consumer Leasing Act (“CLA”), 15 U.S.C. §§ 1667-1667(e), and its

implementing regulation, Regulation M (“Reg. M”), 12 C.F.R. Part 1013. Plaintiff alleges that

Intoxalock provided confusing and insufficient payment disclosures in its ignition interlock

device lease agreements. (See Compl. ¶ 2.) Plaintiff’s Complaint, however, fails for two

independent reasons.

         First, Plaintiff lacks standing and this Court lacks subject matter jurisdiction over

Plaintiff’s claim. Plaintiff fails to sufficiently plead that he suffered injury and, in fact, he


1
   In Ohio, ignition interlock devices are statutorily regulated for use by offenders convicted of driving while
intoxicated. See R.C. §§ 4510.43 to 4510.46; Ohio Admin. Code §§ 4501-45-01 to 4501-45-11. Manufacturers who
wish to lease or sell ignition interlock devices to Ohio residents are required to obtain an annual license from the
Department of Public Safety. See R.C. § 4510.45; Ohio Admin. Code § 4501-45-04. In order to obtain the required
license, manufacturers must provide a certification that their interlock devices will meet specific regulatory
requirements that are designed to ensure security, safety and accuracy features (e.g., random breath sample retests
after starting the vehicle and additional breath sample retests at random intervals thereafter for the duration of the
travel). Ohio Admin. Code § 4501-45-04. Many states, including Ohio, require manufacturers to monitor the
interlock devices for any breath sample that prevented an offender from starting the vehicle or any evidence that the
offender has attempted to disable or tamper with the devices and to report any such events to the court within a
statutorily-defined number of days of detection. See, e.g., R.C. § 4510.46; Ohio Admin. Code § 4501-45-01(S).

                                                          1
 Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 4 of 19 PAGEID #: 55


suffered none: He was charged and paid only the fees that were plainly disclosed in the Lease.

With no injury-in-fact, Plaintiff lacks standing to bring this suit and this Court lacks subject

matter jurisdiction. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550 (2016).

       Second, where, as here, the Lease complies with the CLA and Reg. M, the Complaint

fails to state claim upon which relief can be granted. The Lease is nearly identical to the model

form included in Reg. M (i.e., Model Form A-3, attached to Plaintiff’s Complaint as Exhibit A),

and clearly and conspicuously makes all required disclosures. (See Compl. ¶ 28, Ex. A [ECF 1-

1].) As discussed below, the Lease is therefore compliant with the CLA and Reg. M as a matter

of law. As a result, Plaintiff’s claim for CLA and Reg. M violations is implausible on its face

under Twombly and Iqbal. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       For each of these two independent reasons, Intoxalock respectfully moves the Court to

dismiss Plaintiff’s Complaint in its entirety and with prejudice under Rules 12(b)(1) and

12(b)(6).

II.    FACTUAL BACKGROUND

       On or about May 18, 2020, Plaintiff signed a Lease for the installation of an ignition

interlock breathalyzer device in his vehicle. (Compl. ¶ 33.) The Lease provided for an initial

term of six months and fully disclosed the amount due at the lease signing, the bi-weekly lease

payment amount, the bi-weekly device protection fee amount, total of payments, and other

charges:




                                                2
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 5 of 19 PAGEID #: 56




(Compl. ¶¶ 36, 39-46, Ex. B [ECF 1-2].) Moreover, Intoxalock charged Plaintiff exactly the

disclosed fees and not a penny more.2 (See Account Statement.)

         Congress passed the CLA in 1976, amending 1968’s Truth in Lending Act (“TILA”), to

assure that meaningful and accurate written disclosures of certain lease terms are made to

consumers before they enter into personal property leases, so that they can more easily compare

one lease with another, as well as compare the costs of leasing with the cost of buying on credit

or the opportunity cost of paying cash. See 15 U.S.C. § 1667, et. seq.; 12 C.F.R. § 1013.4. As

demonstrated below, Intoxalock made all required disclosures and Plaintiff was charged only

what was disclosed. He has not been injured, and Plaintiff’s Complaint fails to state a claim

upon which relief can be granted.



2
 In fact, it charged Plaintiff a penny less: Following his termination of the Lease, Plaintiff owed a balance of $0.01,
which Intoxalock wrote off. (See Plaintiff’s Account Statement, attached to the Declaration of Shannon J. Woods,
Ex. 1, hereinafter the “Account Statement”.) As demonstrated herein, this Court may consider the Account
Statement in its decision upon this motion.


                                                          3
 Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 6 of 19 PAGEID #: 57


III.   LAW AND ARGUMENT

       A.      Since Plaintiff Suffered No Injury-In-Fact, His Complaint Should Be
               Dismissed For His Lack of Standing And This Court’s Lack Of Subject
               Matter Jurisdiction.

               1.       Rule 12(b)(1) Standard

       If a plaintiff lacks Article III standing, the Court lacks subject-matter jurisdiction over

plaintiff’s claims. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“Without

jurisdiction the court cannot proceed at all” and “the only function remaining to the court is that

of announcing the fact and dismissing the cause”); State of Tenn. v. U.S. Dep’t of State, 931 F.3d

499, 507 (6th Cir. 2019) (If plaintiff lacks standing, “then the court lacks subject-matter

jurisdiction” and “[w]hen a court lacks jurisdiction, it “cannot proceed at all in any cause.”)

“The ‘irreducible constitutional minimum’ of Article III standing consists of three elements.”

Spokeo, Inc., 136 S. Ct. at 1547 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

“The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.”   Id.    The injury-in-fact element requires that the injury be both “‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting

Lujan, 504 U.S. at 560).

       A court must dismiss an action if it determines at any time that it lacks subject-matter

jurisdiction. Fed. R. Civ. P. 12(h)(3). As the party invoking federal jurisdiction, the plaintiff

bears the burden of establishing each standing element. Spokeo, 136 S. Ct. at 1547. Where “a

case is at the pleading stage, the plaintiff must clearly allege facts demonstrating each element.”

Id. (internal quotation marks and ellipses omitted). Moreover, “[t]hat a suit may be a class

action adds nothing to the question of standing, for even named plaintiffs who represent a class

must allege and show that they personally have been injured, not that injury has been suffered by


                                                 4
 Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 7 of 19 PAGEID #: 58


other, unidentified members of the class to which they belong.” Id. at 1547 n.6 (internal

citations, quotation marks, and ellipses omitted) (emphasis added).

       Since Plaintiff lacks standing here, the Court need not reach the 12(b)(6) grounds for this

motion, and should dismiss Plaintiff’s Complaint with prejudice. See Id.; Eike v. Allergan, Inc.,

850 F.3d 315, 318 (7th Cir. 2017) (dismissing lawsuit with prejudice where plaintiffs failed to

plead standing under Spokeo).

               2.     The Court Can Consider Plaintiff’s Account Statement

        This Court can consider Intoxalock’s Account Statement for Plaintiff on Intoxalock’s

challenge to Plaintiff’s standing. Even though the information in the Account Statement is

intrinsic to Plaintiff’s claims, was relied upon Plaintiff in his Complaint, and can be considered

by the Court on a motion to dismiss, see footnote 5 below, on a standing challenge the Court is

free to consider evidence as to its jurisdiction. See MAO-MSO Recovery II, LLC v. Progressive

Corp., No. 17-cv-686, 2018 U.S. Dist. LEXIS 145419, at *7 (N.D. Ohio Aug. 27, 2018) (holding

that the court is free to weigh evidence as to the existence of its power to hear the case on a

12(b)(1) motion asserting that plaintiff lacked standing due to no injury-in-fact). With a factual

challenge to the court’s subject matter jurisdiction, no presumptive truthfulness applies to the

factual allegations of the Complaint and the Court is free to weigh the evidence and satisfy itself

as to the existence of its power to hear the case or lack thereof. See Campbell v. Miller, 835 F.

Supp. 2d 458, 464 (S.D. Ohio 2011).

               3.     Plaintiff Lacks Article III Standing And Plaintiff’s Complaint Should
                      Be Dismissed

       Here, Plaintiff fails to allege facts demonstrating that he suffered injury-in-fact from the

supposed statutory violations about which he complains. He therefore lacks standing. See

Spokeo, 136 S. Ct. at 1548-49 (explaining that a plaintiff cannot simply allege bare statutory

violations, “divorced from any concrete harm, and satisfy the injury-in-fact requirement of

                                                5
 Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 8 of 19 PAGEID #: 59


Article III.”). “Thus the analysis of whether the plaintiffs have standing to bring a statutory

claim necessarily requires a determination of whether the plaintiffs were injured under the

relevant statute.” Brackfield & Assocs. P’ship v. Branch Banking & Tr. Co., 645 Fed. Appx.

428, 431 (6th Cir. 2016) (internal citations omitted).

       While Plaintiff may conclusorily claim that the disclosure of Total Payments in the Lease

was inaccurate (see Compl. ¶¶ 91-101), in reality, Intoxalock charged and Plaintiff paid only the

amounts disclosed on the Lease. (Compare Compl., Ex. B [ECF 1-2] with Account Statement.)

Under these circumstances, no injury-in-fact resulted from the alleged violations.

       Under the Lease, Plaintiff was charged the following fees, all of which were clearly and

conspicuously disclosed:

              Lease Charge/Payment;
              Device Setup Fee;
              Device Protection Fee;
              Data Processing Fee;
              State Fee; and
              Administrative Closing Fee.

(Compare Compl., Ex. B [ECF 1-2] with Account Statement.)

       On May 1, 2020, Intoxalock charged Plaintiff a total of $92.62, which included his first

Lease payment of $45.68, his Setup Fee of $29.56, his State Fee of $12.00 and his first Device

Protection Fee of $5.38. (See Account Statement.) Thereafter, Plaintiff only was charged on a

bi-weekly basis, and ultimately paid, his Lease payments of $45.68 and Device Protection Fees

of $5.38, and, a total of $9.69 for Data Processing Fees. Id. Plaintiff does not (and cannot)

allege that Intoxalock charged him any fee or cost that was not fully disclosed. Under these

circumstances, no injury-in-fact exists.

       Unable to identify any fee actually charged that the Lease did not conspicuously disclose,

Plaintiff relies on other charges that he might have incurred, but did not. (See Compl. ¶¶ 80, 83-

84 (identifying a Data Log Fee, Shipping Fees, Late Payment Charge, Labor Per Hour Charge

                                                 6
 Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 9 of 19 PAGEID #: 60


and a Chargeback Fee). Fees not charged cannot be the basis for injury-in-fact and standing.

See, e.g., Miller v. Nissan Motor Acceptance Corp., 362 F.3d 209, 224-25 (3d Cir. 2004) (finding

that lessee cannot challenge a lease fee not charged to lessee). Where, as here, Plaintiff lacks

standing, the Court lacks subject matter jurisdiction, see State of Tenn., 931 F.3d 499, 507 (6th

Cir. 2019), and the Complaint should be dismissed with prejudice, see Eike, 850 F.3d 315, 318.

       B.      Plaintiff’s Complaint Fails To State A Claim Upon Which Relief Can Be
               Granted And Therefore Should Be Dismissed.

               1.      Rule 12(b)(6) Standard

       To survive a Fed. R. Civ. P. 12(b)(6) motion to dismiss, a complaint “must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007) (internal citations omitted). To be plausible, a complaint must allege specific facts

showing “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678. The Court need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments. In re Travel Agent Comm’n Antitrust Litig., 583 F.3d 896, 903 (6th Cir. 2009).

“Importantly, ‘a court need not feel constrained to accept as truth conflicting pleadings that make

no sense, or that would render a claim incoherent, or that are contradicted either by statements in

the complaint itself or by documents upon which its pleadings rely, or by facts of which the court

may take judicial notice.’” Wellington Res. Grp. LLC v. Beck Energy Corp., 2013 U.S. Dist.

LEXIS 167200, at *14 n.1 (S.D. Ohio Nov. 25, 2013) (citations omitted).

               2.      Plaintiff Fails To Plausibly Allege Violations of the CLA and Reg. M

       Even if Plaintiff had Article III standing, his Complaint still fails to plausibly allege a

violation of the CLA or Reg. M, as Intoxalock made all the requisite disclosures.




                                                  7
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 10 of 19 PAGEID #: 61


         Reg. M requires that certain disclosures in a consumer lease be “segregated” from other

information in the lease and that they be made “clearly and conspicuously in writing,” 12 C.F.R.

§§ 1013.3(a), 1013.3(a)(2), as Intoxalock did here.

         Although lessors are not required to use the model forms in Appendix A to 12 C.F.R Part

1013, lessors adopting the model forms are deemed to be in compliance with the regulation. See

Supplement I, Part 1013 – Official Interpretations, Commentary to Appendix A, effective Jan. 1,

2020 (hereinafter “Official Comments”) (“Although use of the model forms is not required,

lessors using them properly will be deemed to be in compliance with the regulation.”). Here, the

Lease effectively adopts the model form and includes all required disclosures; it therefore

complies with the CLA and Reg. M.

         A comparison of Model Form A-33 with the Lease says it all:

Appendix A, Model Form A-3:




3
  Plaintiff attaches Model Form A-3 as Exhibit A to Plaintiff’s Complaint, and agrees that Model Form A-3 applies
to the Lease. (Compl. ¶ 28, Ex. A, [ECF 1-1].)

                                                       8
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 11 of 19 PAGEID #: 62


The Lease:




         As in the Model Form, all of the categories of disclosures required to be segregated by

Reg. M are segregated and appear on the first page of the Lease. Substantively, Reg. M requires

six segregated disclosures here4, but Plaintiff alleges violations of only four. (See Compl. ¶ 69.)

Regardless, the Lease complies with all six required disclosures:

                 a.       Amount due at lease signing, § 1013.4(b):

         The Lease fully complies, disclosing in the first column entitled “Amount Due at Lease

Signing” the First Lease Payment, Setup Fee, and Device Protection Fee, for a total of $80.62.

Indeed, Plaintiff was invoiced on May 1, 2020, for these fees due at signing plus the separately




4
  Reg. M also requires several additional segregated disclosure that are inapplicable to the Lease, and thus, are not
required here. See § 1013.3(a) (“A lessor shall make the disclosures required by § 1013.4, as applicable) (emphasis
supplied); Official Comments (noting that lessors “may delete any disclosures that are inapplicable to a transaction
without losing the Act’s protection from liability”). Disclosures inapplicable to the Lease include: § 1013.4(f)
(Payment calculation in motor vehicle leases); § 1013.4(g)(2) (Early termination notice in motor vehicle leases); §
1013.4(h)(3) (Notice of wear and use standard in a motor vehicle lease); and § 1013.4(m)(1) (Disclosures if lessee is
liable at end of lease for the difference between residual value and realized value).

                                                         9
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 12 of 19 PAGEID #: 63


disclosed Other Charge (in the Lease box’s third column) of a $12.00 State Fee for device

installation, payable to the State of Florida. (See Account Statement.5)

                  b.       Lease and Fee Payments, § 1013.4(c):

         Reg. M § 1013.4(c) requires the “number, amount, and due dates or period of payments

scheduled under the lease, and the total amount of the periodic payments.” The Lease fully

complies (see Compl., Ex. B [ECF 1-2], second column, “Lease & Fee Payments”), accurately

disclosing the number (14), amount ($45.68), due dates (Bi-weekly, every other Saturday) and

the total amount of the periodic payments ($639.52) over the six month initial period, as well as

the device protection plan fees, in the segregated lease section.

         Indeed, Plaintiff was invoiced $45.68 on May 30, June 13, June 27, July 11, July 25 and

August 08, 2020—the exact amount disclosed on the Lease. (Account Statement.) Plaintiff was

also invoiced $5.38 for the device’s protection plan consistent with the disclosures on the Lease.

Id. Even though he terminated the Lease early, Plaintiff was charged only the disclosed amounts

during the time it was in effect. Id.




5
  “Although a plaintiff is not required to attach to his complaint documents upon which [his] claim is based, a
defendant may introduce pertinent documents if the plaintiff fails to do so. Otherwise, a plaintiff with a legally
deficient claim could survive a motion to dismiss simply by failing to attach a dispositive document upon which it
relied.” Thomas v. Equifax Info. Servs., LLC, No. 3:19-cv-286, 2020 U.S. Dist. LEXIS 73344, at *6 (S.D. Ohio Apr.
27, 2020) (internal quotations and citations omitted). The Account Statement is such a document because it contains
the billing and payment information both referred to in Plaintiff’s Complaint (see Compl. ¶ 50, ¶¶ 40-48) and central
to Plaintiff’s claims. See Harris v. Karl, No. 2:05-cv-1133, 2006 U.S. Dist. LEXIS 63469, at *7 (S.D. Ohio Sept. 6,
2006).

Moreover, this Court can consider the Account Statement under Rule 12(b)(6) without converting this motion to a
motion for summary judgment. See Askew v. Crown Mgmt., LLC, Case No. 16-cv-00129, 2017 U.S. Dist. LEXIS
65171, at *3-5 (N.D. Miss. Apr. 27, 2017) (holding that, in a billing dispute, court could consider credit card account
statement attached to motion to dismiss without converting to a summary judgment motion); Swanson v. Bank of
Am., 566 F. Supp. 2d 821, 823 (N.D. Ill. 2008) (holding that court could consider account statement attached to
motion to dismiss without converting to a motion to dismiss); see also Harris, 2006 U.S. Dist. LEXIS 63469, at *7
(citing Weiner v. Klais and Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997) and Yeary v. Goodwill Industries-Knoxville,
107 F.3d 443, 445 (6th Cir. 1997)); Wellington Res. Grp. LLC, No. 2:12-cv-104, 2013 U.S. Dist. LEXIS 167200, at
*14 n.1 (S.D. Ohio Nov. 25, 2013).

                                                         10
Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 13 of 19 PAGEID #: 64


               c.      Other Charges, § 1013.4(d):

       Reg. M § 1013.4(d) requires the disclosure of the “total amount of other charges payable

to the lessor, itemized by type and amount” and includes the amount of any liability the lease

imposes at the end of the lease term. Only “disclosure of charges that are anticipated by the

parties incident to the normal operation of the lease agreement” are required. Official Comments

to § 1013.4(d). The Lease here fully complies, disclosing in its “Other Charges” column all

other charges incident to the normal operation of the lease agreement, including a Data

Processing Fee (estimated total for six month term at $19.38), an Administrative Closing Fee

($64.49) and a State Fee ($12.00), all of which were sufficiently disclosed and described.

       The Administrative Closing Fee and the State Fee were charged as disclosed. (See

Account Statement.) The Administrative Closing Fee is further described in Section 4.4 of the

Lease: “This administrative closing fee will be assessed when your de-installation appointment is

scheduled by us or when the Device is returned to us, whichever occurs first.” The State Fee

also is further described in Section 4.4: “If we are required to do so by applicable state laws

and/or regulations, we will charge and collect any mandated state fees. . . .”

       The Data Processing Fee is disclosed as an estimate, which is explicitly permitted under

the CLA and Reg. M if an amount is unknown or unavailable. See 15 U.S.C. § 1667a; 12 C.F.R

§ 1013.3(d) (“If an amount or other item needed to comply with a required disclosure is

unknown or unavailable . . . the lessor may use a reasonable estimate that is based on the best

information available to the lessor [and] clearly identified as an estimate”).

       Since the Data Processing Fees could not be known at the time of the lease, an estimate is

proper under the CLA and Reg. M. 15 U.S.C. § 1667a; 12 C.F.R § 1013.3(d); see also Gaydos v.

Huntington Nat. Bank, 941 F. Supp. 669, 675 (N.D. Ohio 1996) (holding that lessor has no

obligation to disclose items not known at the time of the lease). Assessment of these fees


                                                 11
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 14 of 19 PAGEID #: 65


depends on the lessee’s DUI compliance: How often Intoxalock may be required to gather data

in order to report to the court failed breath tests or tampering with the device is outside of

Intoxalock’s control.6 And the actual charges were consistent with the estimate: Between May 1

and August 10, 2020, Plaintiff was invoiced $9.69 for Data Processing Fees, one-half of the

disclosed estimate of $19.38. (See Account Statement.)

         Plaintiff incorrectly alleges that the CLA and Reg. M require lessors to identify when the

“Other Charges” will be due.             (Compl. ¶ 74-79.)          The CLA and Reg. M have no such

requirement. What is required is a disclosure of the amount and description of such other

charges, 15 U.S.C. § 1667a(4), which the Lease does. (See Compl., Ex. B [ECF 1-2] at p. 3, § 4;

see also Reg. M § 1013.4(d).) Reg. M § 1013.4(d) does not require lessors to identify the date

that Other Charges will be assessed.              Rather, it requires only that the Other Charges are

“itemized by type and amount.” Id. Indeed, the Model Form demonstrates that no disclosure as

to timing of “Other Charges” is necessary; it is not provided for anywhere in the Model Form.

         Plaintiff incorrectly alleges that the Lease’s inclusion of “Other Important Terms” in the

segregated section (lower box) violates the CLA and Reg. M. (Compl. ¶ 80.) The Official

Comments to § 1013.4(d) demonstrate otherwise. A lessor can choose to list certain charges,

including those about which Plaintiff complains, exactly as Intoxalock does without violating

either § 1013.4(d) or § 1013.3(a)(2) [the segregated disclosure rule]. See Official Comments to

§ 1013.4(d). Thus, Intoxalock’s inclusion of the “Other Important Terms” directly under the

segregated columns did not run afoul of the CLA or Reg. M.

         Finally, Plaintiff alleges that certain “Other Important Terms” that were never charged to

Plaintiff were not sufficiently described. (Compl. ¶¶ 46, 73, 80-81 (allegations relating to a “No

Show Fee,” “Lockout Fee,” “Early Cancellation Fee,” “Initial Replacement Fee,” “Reset
6
  Lessees acknowledge and consent to Intoxalock releasing data and other information to any county, state, federal
or judicial official, or law enforcement as necessary, including test results, lockout events, and GPS data regarding
the location of the vehicle. (Compl., Ex. B [ECF 1-2], at § 13.)

                                                        12
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 15 of 19 PAGEID #: 66


Calibration Fee,” “Expedited Shipping Fee,” and “Labor Per Hour” charge). However, the Lease

fully describes these charges. (See Lease, [ECF 1-2], P. 2-3, ¶¶ 2, 3, 7, 4.3.)

                  d.       Total of Payments, § 1013.4(e):

         Reg. M Section 1013.4(e) requires disclosure of the total of payments, defined as the

“sum of the amount due at lease signing (less any refundable amounts), the total amount of

periodic payments (less any portion of the periodic payment paid at lease signing), and other

charges under paragraphs (b), (c) and (d) of this section.” (emphasis added.) The Lease here is

fully compliant: Consistent with the Model Form, the Lease discloses, for the then expected

initial six month term, $840.27 in total payments, which is comprised of the total due at lease

signing of $80.62, plus the amount of Lease payments (less the one payment due at lease

signing) of $593.84 [$45.68 times 13 payments], plus the amount of Device Protection fees of

$69.94 [$5.38 times 13 payments], plus the itemized Other Charges of $95.87. 7 (Compl., Ex. B

[ECF 1-2].)

                  e.       Affirmative statement of purchase option, § 1013.4(i)(1):

         The Lease is fully compliant: It discloses that “You do not have the option to purchase

the leased property at the end of the lease term” in the segregated section.

                  f.       Affirmative        statement       referencing       nonsegregated          disclosures,
                           § 1013.4(j):

         The Lease is fully compliant: Reg. M § 1013.4(j) requires a “statement that the lessee

should refer to the lease documents for additional information on early termination, purchase

options and maintenance responsibilities, warranties, late and default charges, insurance, and any




7
  Plaintiff incorrectly alleges that the Lease disclosure of Total Payments is underreported by $51.06. (Compl. ¶ 96.)
Plaintiff’s calculation incorrectly double counts the Initial Bi-Weekly payment ($45.68) and initial device protection
fee ($5.38), in both the columns for Paid at Lease Signing and in the Monthly Lease Payments Total.


                                                         13
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 16 of 19 PAGEID #: 67


security interest, if applicable.”8 Consistent with the Model Form, the Lease does just that (see

lower box on first page), and then goes even further than Reg. M requires by making additional

segregated disclosures. Plaintiff has failed to plausibly allege a violation of the CLA and Reg. M

with respect to the required segregated disclosures.

                 g.       Official Fees and Taxes, § 1013.4(n):

         Plaintiff incorrectly alleges that the Lease’s disclosure of total taxes did not comply with

the CLA and Reg. M. (Compl. ¶ 103.) The CLA only requires that “all taxes to be paid in

connection with the lease be disclosed” – they do not have to be itemized. Kennedy v. BMW Fin.

Servs., N.A., 363 F. Supp. 2d 110, 121 (D.C. Conn. 2005); see also Demitropoulos v. Bank One

Milwaukee, N.A., 915 F. Supp. 1399, 1412 (N.D. Ill. 1996) (rejecting challenge to tax

disclosure). Here, the Lease provides the required disclosure: an “estimate of $25.68 for sales

tax and an estimate of $12.00 for other state mandated fees . . . .” (Compl., Ex. B [ECF 1-2],

P. 2.) Thus, Plaintiff’s total taxes were disclosed and Plaintiff was charged consistent with the

amount disclosed.

         Finally, Plaintiff attempts to allege a violation of the CLA based on his alleged subjective

assertions of “confusion.” (Compl. ¶¶ 103-04.) Plaintiff’s subjective understanding, however, is

not the standard.

         To determine compliance with the CLA and Reg. M, the focus is on whether the required

disclosures are made and whether they are clear and conspicuous. As demonstrated above, the

required disclosures have been made. “Clear and conspicuous” refers to the mode of

presentation, not whether the disclosures are comprehensible to a particular plaintiff. Channell v.

Citicorp Nat’l Servs, 89 F.3d 379, 382 (7th Cir. 1996). “So long as a disclosure is visible, it has


8
  Plaintiff conclusorily, yet incorrectly, alleges that the Lease unlawfully directs the Lessee to other terms in the
Lease, outside of the segregated disclosures, to provide more information on some of the other charges. (Compl.
¶ 86.) The Model Form supplies identical language directing the lessee to other sections of the lease. Reg. M
§ 1013.4(j).

                                                        14
Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 17 of 19 PAGEID #: 68


satisfied the ‘clear and conspicuous manner’ requirement of § 1667 of the Consumer Leasing

Act, even if it is incomprehensible to the average consumer.”            Schmidt v. Nissan Motor

Acceptance Corp., 104 F. Supp. 2d 955, 957 (N.D. Ill. 2000) (citing Channell, 89 F.3d at 382).

In Schmidt, the court held that plaintiff’s allegations of confusion were not enough by themselves

to survive a Rule 12(b)(6) motion. Id.; See also Palmer v. Champion Mortg., 465 F.3d 24,

28-29 (1st Cir. 2006) (holding that TILA disclosures are reviewed for an objective

reasonableness, rather than a subjective understanding, and the focus is on the text of the

disclosures, rather than plaintiffs’ descriptions of their subjective understandings).

       The Supreme Court’s direction in Milholin is also instructive:

       The concept of ‘meaningful disclosure’ that animates TILA . . . cannot be applied
       in the abstract. Meaningful disclosure does not mean more disclosure. Rather it
       describes a balance between ‘competing considerations of complete disclosure . . .
       and the need to avoid [informational overload]. . . . And striking the balance is an
       empirical process that entails investigation into consumer psychology and that
       presupposes broad experience with credit practices. Administrative agencies are
       simply better suited than courts to engage in such a process.

Ford Motor Credit Co. v. Milhollin, 444 U.S. 555, 568-69 (1980) (emphasis in original). Here,

the Model Form is the disclosure format that the federal administrative agency, the Bureau of

Consumer Financial Protection, has deemed sufficient for consumer notification. See also Parry

v. Ford Motor Credit Co., 575 F. Supp. 204, 207 (S.D. Ohio 1983); Gaydos v. Huntington Nat.

Bank, 941 F. Supp. 669, 672 (N.D. Ohio 1996) (the CLA “imposes no substantive requirements

of lease terms . . . [i]nstead it merely requires adequate disclosure of lease terms.”). Thus, when

a lessor follows the Model Form, as Intoxalock has done here, the Lease must be deemed

compliant—as is the explicit direction of the Official Comments.                Official Comments

(“Although use of the model forms is not required, lessors using them properly will be deemed to

be in compliance with the regulation.”).




                                                 15
Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 18 of 19 PAGEID #: 69


IV.    CONCLUSION

       For the reasons stated herein, Defendant respectfully requests that the Court enter an

Order dismissing Plaintiff’s Complaint, with prejudice, in its entirety.

                                              Respectfully submitted,


                                              /s/ Aneca E. Lasley
                                              Joseph C. Weinstein (0023504)
                                              SQUIRE PATTON BOGGS (US) LLP
                                              4900 Key Tower
                                              127 Public Square
                                              Cleveland, OH 44114
                                              Tel: +1.216.479.8500 Fax: +1.216.479.8780
                                              joe.weinstein@squirepb.com

                                              Aneca E. Lasley (0072366)
                                              Michele Noble (0072756)
                                              SQUIRE PATTON BOGGS (US) LLP
                                              2000 Huntington Center
                                              41 S. High Street
                                              Columbus, OH 43215
                                              Tel: +1.614.365.2700 Fax: +1.614.365.2499
                                              aneca.lasley@squirepb.com
                                              michele.noble@squirepb.com

                                              Attorneys for Defendant Consumer Safety
                                              Technology, LLC d/b/a Intoxalock




                                                 16
Case: 2:20-cv-04321-ALM-KAJ Doc #: 9 Filed: 10/08/20 Page: 19 of 19 PAGEID #: 70


                                 CERTIFICATE OF SERVICE

       I certify that on October 8, 2020, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to:


       H. Lee Thompson
       The Thompson Law Firm Co. LPA
       3360 East Livingston Ave., Suite 2 B
       Columbus, Ohio 43227
       Tel: (614) 461-9000
       thomlaw@msn.com

       Jesse S. Johnson
       Greenwald Davidson Radbil PLLC
       7601 N. Federal Hwy., Suite A-230
       Boca Raton, FL 33487
       Tel: (561) 826-5477
       jjohnson@gdrlawfir.com

       Attorneys for Plaintiff


                                              /s/ Aneca Lasley
                                              Attorney for Defendant Consumer Safety
                                              Technology, LLC d/b/a Intoxalock




                                                17
